FILED
                              NOT FOR PUBLICATION                           DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CELIA ELICINIA BARRIENTOS,                       No.   15-70016

               Petitioner,                       Agency No. A070-639-600

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

      Celia Elicinia Barrientos, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s order denying her motion to reopen deportation proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir.

2011). We deny the petition for review.

      The agency did not abuse its discretion in denying Barrientos’ motion to

reopen as untimely, where Barrientos filed the motion over sixteen years after her

final order of deportation, see 8 C.F.R. § 1003.23(b)(1), and she has not

demonstrated the due diligence necessary to warrant equitable tolling of the filing

deadline, see Avagyan at 679 (equitable tolling is available to an alien who is

prevented from filing a motion to reopen due to deception, fraud, or error, as long

as the alien exercises due diligence in discovering such circumstances).

      In light of our disposition, we do not reach Barrientos’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                       15-70016